


Exhibit 10(c)

 

PROTECTIVE LIFE CORPORATION

EXCESS BENEFIT PLAN

(AMENDED AND RESTATED AS OF DECEMBER 31, 2008,

AND REFLECTING THE TERMS OF THE DECEMBER 31, 2010 AMENDMENT)

 

This Excess Benefit Plan has been adopted by the Company to provide benefits to
certain employees of the Company and its subsidiaries in excess of the
Limitations imposed by the Code on the Company’s Pension Plan.

 

1.  Definitions.  Each of the following words and phrases as used herein shall
have the meaning set forth in this Section 1.  Any term that is not defined in
this Section 1 and that is defined in the Pension Plan shall have the meaning
set forth in the Pension Plan.

 

“Change of Control” means, subject to the provisions of Code Section 409A, the
occurrence of one or more of the following: (i) any one person (or more than one
person acting as a group (as provided in Code Section 409A)) (such person or
group, an “Acquiring Person”) acquires ownership of the Company’s stock that,
together with stock previously held by the Acquiring Person, constitutes more
than 50% of the total fair market value or more than 50% of the total voting
power of the Company, or (ii) a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election was not
endorsed by a majority of the members of the Board before the date of the
appointment or election, or (iii) an Acquiring Person acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Acquiring Person) assets from the Company that have a total gross fair
market value equal to or more than 80% of the total gross fair market value of
the Company’s assets immediately before such acquisition or acquisitions.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time. 
Reference to any provision of the Code shall include such provision, any
comparable provision or provisions of any legislation that amends or supersedes
such provision, and any regulations or rulings with respect thereto.

 

“Committee” means the Compensation and Management Succession Committee of the
Company’s Board of Directors.

 

“Company” means Protective Life Corporation, a Delaware corporation.

 

“Disability” means that the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of at least 12 months, (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of at least
12 months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company, or
(iii) has been determined to be totally disabled by the Social Security
Administration.

 

1

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.  Reference to any provision of ERISA shall include such
provision, any comparable provision or provisions of any legislation that amends
or supersedes such provision, and any regulations or rulings with respect
thereto.

 

“Excess Benefit” means a benefit provided under the Plan to a Participant or the
Participant’s Beneficiary.

 

“Limitations” means the provisions of the Code that restrict the benefits
determined under the Pension Plan, including (1) the limitations set forth in
Code Sections 415 and 401(a)(17), and (2) the limitations on benefits imposed by
the Code’s incidental benefit rules.   References to the Limitations shall
include any cost of living adjustments made by the Secretary of the Treasury
pursuant to Code Sections 415(d) and 401(a)(17).

 

“Participant” means an employee of the Company or its subsidiaries who is a
participant in the Pension Plan and whose benefits under the Pension Plan are
reduced by application of the Limitations; provided, however that (1) an
employee whose benefits under the Pension Plan were first reduced by application
of the Limitations with respect to service before January 1, 2008, shall be a
Participant as of January 1, 2008, and (2) an employee whose benefits under the
Pension Plan were first reduced by application of the Limitations with respect
to service after December 31, 2007, shall be a Participant as of the earlier of
(A) January 1 of the second Plan Year after the Plan Year in which such service
occurred, and (B) the date of such employee’s death.  Notwithstanding the
previous sentence, (1) with respect to a participant in the Pension Plan who
retired or whose employment with the Company or its subsidiaries otherwise
terminated before January 1, 2000, a Participant shall be limited to a
participant in the Pension Plan who has been notified in writing by the
Committee that he or she is covered under this Plan, and (2) an employee shall
not be a Participant unless either (A) the employee is a member of a select
group of management or highly compensated employees within the meaning of
Section 201(2) of ERISA, or (B) the benefits under the Plan are provided solely
by virtue of the limitations of Code Section 415.

 

“Pension Plan” means the Protective Life Corporation Pension Plan, as amended
from time to time.

 

“Plan” means this Excess Benefit Plan established by the Company effective
September 1, 1984 and as amended and restated from time to time thereafter.

 

“Plan Year” shall mean each period beginning on January 1 and ending on
December 31 of the same year.

 

“Post-2004 Benefit” means (i) a Participant’s benefit determined under clause
(i) of Section 3, 4 or 5 of the Plan or clauses (i)(A) and (ii)(A) of Section 6
of the Plan (as the case may be), minus (ii) the Participant’s benefit
determined under clause (ii) of Section 3, 4 or 5 of the Plan or clauses
(i)(B) and (ii)(B) of Section 6 of the Plan (as the case may be), minus
(iii) the Participant’s Pre-2005 Benefit.

 

2

--------------------------------------------------------------------------------


 

“Pre-2005 Benefit” means the benefit earned and vested (before January 1, 2005)
under this Plan with respect to a Participant’s service and earnings with the
Company before January 1, 2005.  For purposes of determining the amount of a
Participant’s Pre-2005 Benefit, eligibility for an Early Retirement Benefit (and
the applicable Early Retirement Benefit reduction factors) under Section 5.2 or
Section 6.2 of the Pension Plan and under this Plan shall be based on the
Participant’s service before January 1, 2005 and the Participant’s age as of the
Participant’s date of Termination of Employment.

 

“Specified Employee” means, with respect to April 1 of each Plan Year (beginning
April 1, 2005) and for the 12-month period thereafter, any person who met the
definition of a “key employee” of the Company under Code Section 416(i) (without
regard to Code Section 416(i)(5)) at any time during the preceding Plan Year,
all as provided in Code Section 409A.

 

“Termination of Employment” shall mean a Participant’s “separation from service”
with the Company and each of the Company’s subsidiaries and affiliates by which
the Participant is employed, as defined in Code Section 409A (other than a
separation from service as a result of death).

 

2.  Governing Law; Interpretation.  The Plan is intended to be (1) an “excess
benefit plan” within the meaning of Section 3(36) of ERISA, (2) a plan
maintained by the Company primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Section 201(2) of ERISA, and (3) “unfunded” within the
meaning of the Code and ERISA.  Excess Benefits will not and may not be funded,
and the payment thereof shall be made at the appropriate time or times from the
general assets of the Company.  The Plan shall be interpreted and administered
so that Plan benefits are not taxable under Code Section 409A.  If any provision
of the Plan is determined to be inconsistent with the Code or ERISA, or with any
law, regulation, ruling or decision governing the status of the Plan or the
Pension Plan, the Company shall take whatever steps are necessary or appropriate
to conform it to the applicable authority.  Except as provided above, the
provisions of the Plan shall be governed by and construed in accordance with the
laws of the State of Alabama. Whenever necessary or appropriate to the meaning
hereof, the singular shall include the plural, and the plural shall include the
singular.

 

3.  Normal Retirement.  If a Participant has a Termination of Employment and is
eligible for a Normal Retirement Benefit under the Pension Plan, the Participant
shall be entitled to an Excess Benefit that is the Actuarial Equivalent of
(i) the amount of the Participant’s Normal Retirement Benefit and (if the
Participant is a Non-Grandfathered Participant or a Post-2007 Participant) the
amount of the Participant’s Cash Balance Benefit under the Pension Plan,
expressed in each case as a Life Annuity and without regard to the Limitations,
reduced by (ii) the amount of the Normal Retirement Benefit and (if the
Participant is a Non-Grandfathered Participant or a Post-2007 Participant) the
amount of the Cash Balance Benefit which the Participant is entitled to receive
under the Pension Plan, expressed in each case as a Life Annuity and after
application of the Limitations.

 

3

--------------------------------------------------------------------------------


 

4.  Early Retirement.  If a Participant has a Termination of Employment and is
eligible for an Early Retirement Benefit under the Pension Plan, the Participant
shall be entitled to an Excess Benefit that is the Actuarial Equivalent of
(i) the amount of the Participant’s Early Retirement Benefit and (if the
Participant is a Non-Grandfathered Participant or a Post-2007 Participant) the
amount of the Participant’s Cash Balance Benefit under the Pension Plan,
expressed in each case as a Life Annuity and without regard to the Limitations,
reduced by (ii) the amount of the Early Retirement Benefit and (if the
Participant is a Non-Grandfathered Participant or a Post-2007 Participant) the
amount of the Cash Balance Benefit which the Participant is entitled to receive
under the Pension Plan, expressed in each case as a Life Annuity and after
application of the Limitations.

 

5.  Vested Benefit and/or Cash Balance Benefit.  If a Participant has a
Termination of Employment and is eligible for only a Vested Benefit and/or a
Cash Balance Benefit under the Pension Plan, the Participant shall be entitled
to an Excess Benefit that is the Actuarial Equivalent of (i) the amount of the
Participant’s Vested Benefit and/or Cash Balance Benefit under the Pension Plan,
expressed in each case as a Life Annuity and without regard to the Limitations,
reduced by (ii) the amount of the Vested Benefit and/or Cash Balance Benefit
which the Participant is entitled to receive under the Pension Plan, expressed
in each case as a Life Annuity and after application of the Limitations.

 

6.  Disability.  If a Participant has a Disability, and is eligible for a
Disability Pension Benefit in accordance with the Pension Plan, the Participant
shall be entitled to an Excess Benefit that is the Actuarial Equivalent of
(i) the amount of the Participant’s Disability Pension Benefit under the Pension
Plan, expressed as a Life Annuity and without regard to the Limitations, reduced
by (ii) the amount of the Disability Pension Benefit that the Participant is
entitled to receive under the Pension Plan, expressed as a Life Annuity and
after application of the Limitations.  The Excess Benefit determined pursuant to
this Section 6 shall be payable in a single lump sum payment on the fifteenth
day of the third calendar month after the calendar month in which the
Participant reaches Normal Retirement Age (or, if such fifteenth day is not a
business day, the business day immediately preceding such day).

 

7.  Death.  If a Participant’s Beneficiary becomes eligible at any time to
receive a death benefit payable before or after the commencement of the
Participant’s benefit under the Pension Plan, the Beneficiary shall be entitled
to an Excess Benefit that is the Actuarial Equivalent of (i) the amount of the
death benefit which the Beneficiary is entitled to receive under the Pension
Plan without regard to the Limitations, reduced by (ii) the amount of the death
benefit which the Beneficiary is entitled to receive under the Pension Plan,
after application of the Limitations.  The Beneficiary’s Excess Benefit shall be
payable (a) if the Participant had commenced receipt of all or a portion of the
Participant’s Excess Benefit, in the manner provided in the Participant’s
election with respect thereto, and (b) if the Participant had not commenced
receipt of all or a portion of the Participant’s Excess Benefit, in a single
lump sum payment that is the Actuarial Equivalent of such portion of the
Participant’s Excess Benefit and that is paid within 90 days after the
Participant’s date of death.

 

4

--------------------------------------------------------------------------------


 

8.  Benefit Payments.  (a)  Participant Who Terminated Employment before
January 1, 2005.  Except as otherwise specifically provided herein, if a
Participant has a Termination of Employment before January 1, 2005, the payment
of the Participant’s Pre- 2005 Benefit shall be made at the same time, in the
same form and subject to the same conditions as payment of the Participant’s
benefit under the Pension Plan.  The foregoing notwithstanding, the form of
payment of the Participant’s Pre-2005 Benefit must be a form of payment that was
available under the Pension Plan as of December 31, 2004; provided that if the
Participant elects a form of payment that was not available under the Pension
Plan as of December 31, 2004, the Participant’s Pre-2005 Benefit shall be paid
as a single lump sum payment.

 

(b)  Participant Who Terminated Employment After December 31, 2004 and Before
December 1, 2007.  Except as otherwise specifically provided herein, if a
Participant has a Termination of Employment after December 31, 2004 and before
December 1, 2007, the payment of the Participant’s Pre-2005 Benefit and
Post-2004 Benefit shall be made (1) as a Qualified Joint and Survivor Annuity,
if the Participant is married to a Spouse on the date the Participant’s Excess
Plan Benefit commences (as set forth below), and (2) as a Life Annuity, if the
Participant is not married to a Spouse on the date the Participant’s Excess Plan
Benefit commences.  The Participant’s Excess Plan Benefit shall commence (1) if
the Participant’s Early Retirement Eligibility Date precedes the date of the
Participant’s Termination of Employment, as of the later of (A) the first
business day of the third month after the month in which the Participant’s
Termination of Employment occurred and (B) July 1, 2009; (2) if the Participant
attains their Early Retirement Eligibility Date after the date of the
Participant’s Termination of Employment, as of the later of (A) the first
business day of the month after the month in which the Participant attains age
55 and (B) July 1, 2009; and (3) if the Participant’s Termination of Employment
occurred before the Participant attained 10 years of Continuous Service (and
will therefore not attain their Early Retirement Eligibility Date), as of their
Normal Retirement Date.

 

(c)  Participant Who Terminated Employment After November 30, 2007 and Before
December 1, 2008.  Except as otherwise specifically provided herein, if a
Participant has a Termination of Employment after November 30, 2007 and before
December 1, 2008, the payment of the Participant’s Pre-2005 Benefit and
Post-2004 Benefit shall be made (1) in a form of payment that is available under
the Pension Plan and elected by the Participant, provided such election is made
before January 1, 2009; or (2) if the Participant does not make an election as
provided in clause (1) above, in the form of a single lump sum payment.  The
Participant’s Excess Plan Benefit shall commence (1) on July 1, 2009, if the
Excess Plan Benefit is being paid as a single lump sum payment; (2) if the
Participant’s Early Retirement Eligibility Date occurred before the date of the
Participant’s Termination of Employment, on July 1, 2009; (3) if the Participant
attains their Early Retirement Eligibility Date after the date of the
Participant’s Termination of Employment, as of the later of (A) the first
business day of the month after the month in which the Participant attains age
55 and (B) July 1, 2009; and (4) if the Participant’s Termination of Employment
occurred before the Participant attained 10 Years of Continuous Service (and
will therefore not attain their Early Retirement Eligibility Date), on their
Normal Retirement Date.

 

5

--------------------------------------------------------------------------------


 

(d) Participant Who Terminates Employment After November 30, 2008; Pre-2005
Benefit.  Except as otherwise specifically provided herein, if a Participant has
a Termination of Employment after November 30, 2008, the payment of the
Participant’s Pre-2005 Benefit shall be made at the same time, in the same form
and subject to the same conditions as payment of the Participant’s benefit under
the Pension Plan.   The foregoing notwithstanding, the form of payment of the
Participant’s Pre-2005 Benefit must be a form of payment that was available
under the Pension Plan as of December 31, 2008; provided that if the Participant
elects a form of payment that was not available under the Pension Plan as of
December 31, 2008, the Participant’s Pre-2005 Benefit shall be paid as a single
lump sum payment.

 

(e)  Participant Who Terminates Employment After November 30, 2008; Post-2004
Benefit.  Except as otherwise specifically provided herein, (1) if a Participant
has a Termination of Employment after November 30, 2008 and before December 31,
2010, the payment of a Participant’s Post-2004 Benefit shall commence as of the
first business day of the third calendar month after the calendar month in which
the Participant’s Termination of Employment occurred; (2) if a Participant has a
Termination of Employment on or after December 31, 2010 and the Participant’s
Post-2004 Benefit is payable as a single lump sum payment, the payment shall be
made as of the fifteenth day of the third calendar month after the calendar
month in which the Participant’s Termination of Employment occurred (or, if such
fifteenth day is not a business day, the business day immediately preceding such
day); and (3) if a Participant has a Termination of Employment on or after
December 31, 2010 and the Participant’s Post-2004 Benefit is payable as an
annuity, the payment shall commence as of the first business day of the third
calendar month after the calendar month in which the Participant’s Termination
of Employment occurred.  Except as otherwise specifically provided herein, the
payment of a Participant’s Post-2004 Benefit shall be (1) in a form of payment
that is available under the Pension Plan and elected by the Participant,
provided such election is made (i) before January 1, 2009 (if the Participant
was eligible to participate in the Plan on January 1, 2008), or (ii) before the
date the Participant becomes eligible to participate in the Plan (if the
Participant becomes eligible to participate in the Plan after December 31,
2007); or (2) if the Participant does not make an election as provided in clause
(1) above, in the form of a single lump sum payment.  If a Participant elects to
change an election of the form of payment of the Participant’s Post-2004
Benefit, then (1) such election must be made and received by the Company before
the Participant’s Termination of Employment, (2) such election shall not take
effect until at least 12 months after the date on which it is made, (3) such
election may not be made less than 12 months before the date the first such
payment is scheduled to be paid, and (4) if the Participant changes from a Lump
Sum form to any other form permitted under the Pension Plan, or from any other
form permitted under the Pension Plan to a Lump Sum form, payment of the
Participant’s Post-2004 Benefit must be deferred for a period of not less than 5
years from the date the first such payment would otherwise have been paid.

 

(f)  Delay of Distributions—General.  Any Plan provision to the contrary
notwithstanding, the Company may delay making a distribution under the Plan, in
whole or in part, if (1) the Company reasonably anticipates that the Company’s
tax deduction with respect to such payment otherwise would be limited or
eliminated by application of Code Section 162(m); provided that such delayed
distribution shall be made at the earliest date at

 

6

--------------------------------------------------------------------------------


 

which the Company reasonably anticipates that the Company’s tax deduction with
respect to such payment will not be limited or eliminated by application of Code
Section 162(m), (2) the Company reasonably anticipates that making the
distribution will violate applicable law; provided that such delayed
distribution shall be made at the earliest date at which the Company reasonably
anticipates that making the distribution will not cause such violation, or
(3) such other events or conditions occur to permit the Company to delay
distributions, as may be prescribed pursuant to Code Section 409A.

 

(g)  Delay of Distributions—Certain Key Employees.  Any Plan provision to the
contrary notwithstanding and subject to Code Section 409A, payment of a
Specified Employee’s Post-2004 Benefit upon a Termination of Employment may not
be made before the date that is six months after the date of the Specified
Employee’s Termination of Employment (or, if earlier, the date of death of the
Specified Employee).  All payments to which the Specified Employee would
otherwise be entitled during such six month period shall be paid as soon as
practicable after the end of such six month period (and within the same calendar
year as the end of such six month period).

 

(h)  Time for Distributions—Section 409A Provision.  Any Plan provision to the
contrary notwithstanding, for purposes of Code Section 409A, a payment that is
to be made upon a designated date (as set forth in the Plan) shall be made
(1) no earlier than such designated date, and (2) no later than the later of
(A) the first date that it is administratively feasible to make such payment on
or after such designated date or (B) the end of the calendar year containing
such designated date.

 

9.  Automatic Lump Sum Provision.  Any Plan provision (other than Section 10) to
the contrary notwithstanding, if a Participant dies or has a Termination of
Employment for any reason and the present value of the Excess Benefit payable to
the Participant or the Participant’s Beneficiary under the Plan is less than
(a) $100,000 (with respect to a Participant who has a Termination of Employment
or dies after November 30, 2007) or (b) $50,000 (with respect to a Participant
who had a Termination of Employment or dies on or before November 30, 2007) (in
either case, as determined as set forth in Section 11), the Company shall
distribute the present value of the Excess Benefit in a single lump sum
payment.  Such payment shall be made as of the later of (a) within 90 days after
the Participant’s Termination of Employment (or, if the Participant has died,
within 90 days after the date on which the Company receives written notice of
the Participant’s death), or (b) July 1, 2009.  Any such payment shall be in
full satisfaction of the Company’s obligations under the Plan.

 

10.  Change of Control.  Any Plan provision to the contrary notwithstanding, if
a Participant has a Termination of Employment for any reason after a Change of
Control, the Participant’s Excess Benefit shall be paid in a single lump sum
payment (determined as provided in Section 11) within 30 days after January 1 of
the calendar year immediately following such Termination of Employment.

 

11.  Calculation of Lump Sum Payments.  The calculation of the present value of
an Excess Benefit under Section 9 shall be determined as soon as reasonably
practicable before the date of payment, using the mortality table (including any
set backs of ages) and

 

7

--------------------------------------------------------------------------------


 

interest rate used for determining lump sum payment amounts under the Pension
Plan as of the date on which the calculation is being made.  The calculation of
the present value of an Excess Benefit under Section 10 shall be determined as
soon as reasonably practicable before the date of payment, using (a) the
mortality table (including any set backs of ages) used for determining lump sum
payment amounts under the Pension Plan as of the date on which the calculation
is being made, and (b) an interest rate equal to the lesser of (A) the sum of
(1) the yield on U.S. 10-year Treasury Notes at constant maturity as most
recently published by the Federal Reserve Bank of New York; provided, however,
that if such yield has not been so published within 90 days before the date on
which the calculation is being made, the interest rate shall be the yield on
substantially similar securities on the preceding business day as determined by
Regions Bank upon the request of either the Company or the Participant, plus
(2) .75%, and (B) the interest rate used for determining lump sum payment
amounts under the Pension Plan as of the date on which the calculation is being
made.

 

12.  Administration.  Notwithstanding the incorporation of various provisions of
the Pension Plan into this Plan, all matters pertaining to benefit payments,
options and elections hereunder shall be administered by the Committee, which
shall have the sole authority to interpret and act on behalf of the Company
hereunder.

 

13.  Tax Withholding.  All payments under the Plan shall be subject to
applicable federal, state and local tax withholding.  If taxes are imposed under
the Federal Insurance Contributions Act or any other tax law (“Advance Taxes”)
with respect to the Excess Benefits payable to a Participant or Beneficiary, and
the Participant’s or Beneficiary’s portion of such Advance Taxes is due and
payable before payment of an Excess Benefit at least equal in amount to such
portion of such Advance Taxes, then (a) the Company shall remit such Advance
Taxes as required by law, and (b) the Committee shall request the Participant or
Beneficiary to pay the Participant’s or Beneficiary’s portion of such Advance
Taxes to the Company.  If the Participant or Beneficiary fails to pay such
amount, the Company shall (1) treat the Participant’s or Beneficiary’s portion
of such Advance Taxes that was so remitted as taxable income to the Participant
or Beneficiary, in accordance with all laws regarding tax liability, withholding
and reporting, and (2) reduce the value of the Excess Benefits otherwise payable
hereunder to take into account, on an actuarial basis, the present value of all
taxes remitted by the Company with respect to the Participant’s or Beneficiary’s
portion of such Advance Taxes.

 

14.  Amendment or Termination. The Plan may be amended or terminated at any time
by the Company with respect to any or all Participants by written instrument
executed with the same formality as the Plan; provided that no such amendment or
termination shall impair the benefits a Participant has accrued under the Plan
before such amendment or termination.

 

15.  Non-Alienation of Benefits.  Except as provided in Section 13, no benefit
payable under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, garnishment, encumbrance or
charge by a Participant, a Participant’s Beneficiary, or anyone claiming under
or through either of them.

 

8

--------------------------------------------------------------------------------


 

16.  Effective Date.  Except as expressly set forth herein, payment of benefits
to a Participant whose benefit under this Plan had been paid, or was in pay
status, on or before December 31, 2008, shall be determined under the Plan as
set in effect on the date of payment, and not under the terms of the Plan as set
forth herein.

 

9

--------------------------------------------------------------------------------
